Citation Nr: 1749766	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-58 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as abnormal electrical activity of the heart and CAD, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to an earlier effective date than March 9, 2016, for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an earlier effective date than March 9, 2016, for peripheral neuropathy of the right lower extremity.

4.  Entitlement to staged ratings in excess of 10 percent for diabetes mellitus, type 2, prior to February 9, 2015, and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable rating for a right hand disability.

REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1961 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

An October 2014 rating decision continued a 10 percent rating for diabetes mellitus, type 2, and denied service connection for peripheral neuropathy of the bilateral lower extremities.  In a March 2015 rating decision, the RO increased the diabetes rating to 20 percent, effective February 9, 2015.  This rating decision also denied service connection for coronary artery disease, but granted service connection for a right hand disability and assigned a noncompensable rating, effective November 18, 2014.  In an April 2015 rating decision, the RO continued the denial of service connection for coronary artery disease as well as the increased ratings for diabetes and a right hand disability.  

The Veteran's Notice of Disagreement (NOD) on the issue of service connection for coronary artery disease was timely received in September 2015.  The Veteran's NOD regarding increased ratings for diabetes and a right hand disability was timely received in October 2015.  

In July 2016, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities with an effective date of March 9, 2016, and assigned a 10 percent rating for the right leg and a 20 percent rating for the left leg.  The Veteran's NOD regarding the effective date of these ratings was timely received in July 2016.

A Statement of the Case (SOC) was issued in November 2016 regarding the issues of service connection for coronary artery disease, earlier effective dates for peripheral neuropathy of the bilateral lower extremities, and increased ratings for diabetes and a right hand disability.  The Veteran's substantive appeal for all of these issues was timely received in December 2016.

The Board notes that a NOD was received in February 2017 for the issues of increased ratings for a right wrist disability, right wrist scar residuals, and TDIU.  A SOC has yet to be supplied as these issues are still being actively worked on by the RO and are not ripe for jurisdiction to be exercised by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for a right hand disability and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for coronary artery disease or other abnormal electrical activity of the heart.

2.  There is no communication of record prior to March 9, 2016, the date of the Veteran's diagnosis for peripheral neuropathy of the bilateral lower extremities, which can be construed as a formal or informal claim for VA compensation benefits.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an earlier effective date than March 9, 2016, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).

3.  The criteria for an earlier effective date than March 9, 2016, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Heart Disability

The Veteran contends that he has a heart disability, specifically abnormal electrical activity and coronary artery disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a heart disability, to include coronary artery disease or abnormal electrical activity.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for coronary artery disease or other heart disability that is not already service-connected.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to an Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date than March 9, 2016, for the service-connected peripheral neuropathy of the bilateral lower extremities.  

In April 2014, the Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities.  In October 2014, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities because the evidence did not show a current diagnosed disability related to the Veteran's complaints of cramps, burning, and numbness.  The Veteran did not timely appeal this decision or submit evidence within one year of the appeal period.  However, the Veteran submitted additional pertinent evidence concerning his diabetes mellitus within the appeal period.  Accordingly, the October 2014 rating decision is not final.  38 C.F.R. § 3.156(b).  

Subsequently, a March 2015 rating decision considered the new evidence and continued the denial of an increased rating for diabetes.  Additional evidence was received in March 2015 and an April 2015 rating decision considered the new evidence and continued the denial.  In October 2015 the Veteran filed an official Notice of Disagreement with the March 2015 rating decision as to the diabetes.  

While that appeal was pending, in July 2016, the RO granted service connection for peripheral neuropathy, effective March 9, 2016, which the rating decision explained was the earliest date the evidence showed a current diagnosis for peripheral neuropathy of the bilateral lower extremities.  The Veteran had filed a claim for an increased rating for diabetes and received a VA examination in May 2016 that further confirmed the diagnosis for peripheral neuropathy of the bilateral lower extremities due to diabetes.  The Veteran timely appealed the effective date. 

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought, but need not be specific.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization that meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability that may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layperson will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

With respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the later of the two dates determined.  See 38 C.F.R. § 3.400.

Here, the date of claim is the April 11, 2014 claim for peripheral neuropathy.  Although the Veteran technically did not appeal the October 2014 rating decision, as noted above he did submit additional evidence concerning the diabetes mellitus and subsequently perfected an appeal of that issue.  Significantly, the claim for peripheral neuropathy is part and parcel of the claim for diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, note 1 (indicating that compensable complications of diabetes are to be rated separately).  

The RO considered the date entitlement arose to be March 9, 2016.  Thus, the question before the Board is whether there is any evidence in the file that can be construed as evidence of a diagnosis of peripheral neuropathy of the bilateral lower extremities (or date entitlement arose) prior to March 9, 2016.

After reviewing the record, the Board concludes that there are no documents submitted prior to the diagnosis made on March 9, 2016, indicating evidence that the Veteran had peripheral neuropathy of the bilateral lower extremities.  While the Veteran intermittently reported foot pain, records prior to this date consistently did not reflect a confirmed diagnosis of peripheral neuropathy.  For example, the July 2012 VA Examination clearly noted there were no complications from diabetes mellitus.  A January 2014 VA podiatry note indicates the Veteran was treated for follow up foot pain and noted that the Veteran reported no longer having foot pain.  Objective testing reflected sensation was intact.  No diagnosis of peripheral neuropathy was rendered.  A May 2014 VA nursing note reflects the Veteran reported knee and back pain and also described some left lower extremity numbness at times.  A May 2014 VA treatment note from that same day reflects that a diabetic foot examination was conducted and visual examination was normal, pedal pulses were normal/present and sensation examination was normal and intact to monofilament.  A September 2014 VA examination noted no complications due to diabetes mellitus.  A February 2015 physician's statement form did not list any complications (to include neurological) due to diabetes.  Similarly, VA treatment records in February 2015and February 2016 described the diabetes as under less than satisfactory control but reflected that neurological system was grossly intact on objective testing, reflexes of the lower extremities were 2 + and never included a diagnosis of peripheral neuropathy.  Accordingly, the first confirmed diagnosis of peripheral neuropathy was the March 9, 2016 private treatment record that documented complaints of pain, burning, and numbness in the feet and diagnosed polyneuropathy, unspecified and further noted the symptoms were due to diabetes.  

As the record contains no evidence that the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities prior to March 9, 2016, the Board finds that the Veteran's claim for an earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than March 9, 2016, for the award of service connection for peripheral neuropathy of the bilateral lower extremities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2014, prior to the initial adjudication of the service connection claim for a heart disability on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2014 letter, including the type of evidence necessary to establish a disability rating and effective dates.

The Veteran's earlier effective date appeal arises from an appeal of the initial evaluation following the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim for peripheral neuropathy of the bilateral lower extremities in May 2016.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints, diagnosis, or treatment of the heart, and on separation examination, the heart was normal.  Moreover, while post-service evidence shows some heart flutter in August 2013, no abnormalities were diagnosed.  As is discussed in greater detail, the claimed heart disability does not have a current diagnosis.  Consequently, a VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for coronary artery disease (CAD), claimed as abnormal electrical activity of the heart and CAD, to include as secondary to service-connected diabetes mellitus, type 2, is denied.

An earlier effective date than March 9, 2016, for peripheral neuropathy of the left lower extremity is denied.

An earlier effective date than March 9, 2016, for peripheral neuropathy of the right lower extremity is denied.


REMAND

Unfortunately, the Veteran's appeal for increased ratings for diabetes and a right hand disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

The Veteran submitted a statement in August 2017.  Therein, he expressed symptoms of increased worsening regarding his diabetes and right hand.  He explained that his symptoms have changed recently, to include increased pain in his feet and right arm.  The Veteran said that the pain has affected his ability to do chores, like mowing the lawn, or perform physical exercise.  The November 2016 VA examination for the right hand described a functional impact of pain on making a tight fist, which aligns with the Veteran's more recent statement regarding a progression of worsened symptoms when mowing the lawn or performing physical exercises.

The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's conditions have worsened since his last VA examinations of record, the Board finds that the Veteran's claims should be remanded to provide him with updated examinations to accurately assess the current conditions of these disabilities.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected diabetes.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right hand disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.

3.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


